 



Exhibit 10.1
EXECUTION VERSION
THIRD AMENDMENT
TO
CREDIT AGREEMENT
          THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is being
executed and delivered as of November 16, 2007 by and among CBIZ, Inc., a
Delaware corporation (the “Company”), the “Guarantors” as defined in the Credit
Agreement, the several financial institutions from time to time party to the
Credit Agreement referred to and defined below (collectively, the “Lenders”),
and Bank of America, N.A. (“Bank of America”), as administrative agent for the
Lenders (in such capacity, the “Agent”). Undefined capitalized terms used herein
shall have the meanings ascribed to such terms in such Credit Agreement as
defined below, and section references used herein, shall, unless otherwise
specified, refer to sections of such Credit Agreement as defined below.
W I T N E S S E T H:
          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of February 13, 2006 (as heretofore amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant
to which, among other things, the Lenders have agreed to provide, subject to the
terms and conditions contained therein, certain loans and other financial
accommodations to or for the benefit of the Company;
          WHEREAS, in connection with the Credit Agreement, the Guarantors have
each executed and delivered in favor of the Agent and the Lenders a certain
Guaranty pursuant to which the Guarantors have guaranteed the Company’s
obligations under the Credit Agreement;
          WHEREAS, the Company has requested that the Lenders agree, and subject
to the terms and conditions set forth herein, the Lenders have agreed, to amend
the Credit Agreement in certain respects as hereinafter set forth.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Majority Lenders and the Agent, such parties hereby agree as follows:
          1. Amendment. Subject to the satisfaction of the conditions set forth
in Paragraph 2 of this Agreement, the Credit Agreement is hereby amended as
follows (unless otherwise specified, section references used in this section
shall refer to such sections of the Credit Agreement):
     (a) The definition of “Applicable Margin” set forth in Section 1.01 is
hereby amended and restated in its entirety as follows:
          “Applicable Margin” shall mean on any date the applicable percentage
set forth below based upon the Total Leverage Ratio as calculated after
adjusting

 



--------------------------------------------------------------------------------



 



the Leverage Ratio shown in the Compliance Certificate then most recently
delivered to the Agent and the Lenders:

                                  Revolving Loans/ Letters of Credit     Total
Leverage   Base   Eurodollar   Fees Ratio   Rate   Rate   Letter of Credit Fees
  Commitment Fee
≥ 4.00:1.00
    1.000 %     2.000 %     2.000 %     0.400 %
≥ 3.00:1.00, but < 4.00:1.00
    0.625 %     1.625 %     1.625 %     0.325 %
≥ 2.00:1.00, but < 3.00:1.00
    0.375 %     1.375 %     1.375 %     0.275 %
≥ 1.00:1.00, but < 2.00:1.00
    0.125 %     1.125 %     1.125 %     0.225 %
< 1.00:1.00
    0.000 %     0.875 %     0.875 %     0.175 %

          ; provided however that, (i) for the period from the date on which the
Third Amendment dated as of November 16, 2007 to this Agreement shall have
become effective to and including the date of the delivery of the Compliance
Certificate for the fiscal year ending December 31, 2007, the Applicable Margin
shall be determined as if the Total Leverage Ratio for such period were greater
than or equal to 2.00:1.00 but less than 3.00:1.00, and (ii) if the Company
shall have failed to deliver to the Lenders by the date required hereunder any
Compliance Certificate pursuant to Section 7.02(b), then from the date such
Compliance Certificate was required to be delivered until the date of such
delivery the Applicable Margin shall be determined as if the Total Leverage
Ratio for such period was greater than or equal to 4.00:1.00. Each change in the
Applicable Margin (other than pursuant to clause (i) immediately above, which
change shall take effect as provided in such clause) shall take effect with
respect to all outstanding Loans on the third Business Day immediately
succeeding the day on which such Compliance Certificate is received by the
Agent. Notwithstanding the foregoing, no reduction in the Applicable Margin
shall be effected if a Default or an Event of Default shall have occurred and be
continuing on the date when such change would otherwise occur, it being
understood that on the third Business Day immediately succeeding the day on
which such Default or Event of Default is either waived or cured (assuming no
other Default or Event of Default shall be then pending), the Applicable Margin
shall be reduced (on a prospective basis) in accordance with the then most
recently delivered Compliance Certificate (or clause (ii) above, as applicable).
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.11(c).

2



--------------------------------------------------------------------------------



 



          (b) The definition of “Revolving Termination Date” set forth in
Section 1.01 is hereby amended and restated in its entirety as follows:
          “Revolving Termination Date” means the earlier to occur of:
          (a) November 16, 2012; and
          (b) the date on which the Revolving Loan Commitments terminate in
accordance with the provisions of this Agreement.
          (c) Section 2.11 is amended to add the following provision to the end
of such section:
               (c) If, as a result of any restatement of or other adjustment to
the financial statements of the Company or for any other reason, the Company or
the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Agent for the account of the Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code, automatically and without
further action by the Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Agent, any Lender or the
Issuing Bank, as the case may be, under Section 2.09(c), or 3.03(c) or under
Article IX. The Company’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
          (d) Section 7.03(d) is amended to add the following provision to the
end of such section:
          , including any determination by the Company referred to in
Section 2.11(c).
          (e) Section 7.01(c) is hereby deleted in its entirety.
          2. Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraph 1 of this Agreement shall be deemed to have become
effective as of the date of this Agreement, but such effectiveness shall be
expressly conditioned upon:
          (a) the receipt by the Agent of an executed counterpart of this
Agreement executed and delivered by duly authorized officers of the Company and
each of the Lenders;
          (b) the receipt by the Agent of a secretary’s certificate, in form,
scope and substance acceptable to the Agent, from the secretary or assistant
secretary of the Company, certifying (i) as to the Company’s board of directors’
resolutions authorizing the Company’s execution, delivery and performance of
this Agreement and the Credit Agreement as amended by this Agreement (with
copies thereof attached to such certificate), (ii) as to the incumbency of the

3



--------------------------------------------------------------------------------



 



officer of the Company to executes and delivers this Agreement and as to such
officer’s signature or facsimile thereof and (iii) as to the currency and
completeness of the Company’s certificate of incorporation and by-laws (with
copies thereof attached to such certificate);
          (c) the receipt by the Agent of a legal opinion, in form, scope and
substance acceptable to the Agent, from the Company’s general counsel, with
respect to this Agreement and the Credit Agreement as amended by this Agreement.
          (d) payment in full, in immediately available funds, of (i) an
amendment fee payable to each Lender in the amount of 0.05% of such Lender’s
Revolving Loan Commitment and (ii) the fees payable to Bank of America pursuant
to that certain fee letter dated as of October 19, 2007 among Bank of America,
Banc of America Securities LLC and the Company (all of which fees the Company
hereby covenants and agrees to pay concurrently with the execution and delivery
of this Agreement).
          3. Representations and Warranties.
     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.
     (c) The Company hereby represents and warrants that (i) no Default or Event
of Default has occurred and is continuing or will have occurred and be
continuing and (ii) all of the representations and warranties of the Company
contained in the Credit Agreement and in each other Loan Document (other than
representations and warranties which, in accordance with their express terms,
are made only as of an earlier specified date) are, and will be, true and
correct as of the date of the Company’s execution and delivery of this Agreement
in all material respects as though made on and as of such date.
     (d) The Company hereby represents and warrants that there has not occurred
since December 31, 2006, any event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Agreement, the Credit Agreement or

4



--------------------------------------------------------------------------------



 



any other Loan Document or any of the transactions contemplated hereby or
thereby, or which could reasonably be expected to have a Material Adverse Effect
          4. Reaffirmation, Ratification and Acknowledgment; Reservation. The
Company and each Guarantor hereby (a) ratify and reaffirm all of their payment
and performance obligations, contingent or otherwise, under each Loan Document
to which they are a party, (b) agree and acknowledge that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agree that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantors with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement as amended hereby
and each of the other Loan Documents shall remain in full force and effect and
is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.
          5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
          6. Agent’s Expenses. The Company hereby agrees to promptly reimburse
the Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Agreement.
          7. Counterparts. This Agreement may be executed in counterparts and
all of which together shall constitute one and the same agreement among the
parties.
* * * *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            CBIZ, INC.
      By   /s/ Ware Grove       Name:   Ware Grove        Title:   Senior Vice
President
& Chief Financial Officer     

Signature Page to
Third Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



THE GUARANTORS:
CBIZ GEBCORP INSURANCE, INC (FORMERLY BENMARK, INC.)
CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF BOCA RATON, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF COLUMBIA, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTH FLORIDA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF WISCONSIN, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC
CBIZ ACCOUNTING, TAX & ADVISORY, LLC
CBIZ BEATTY SATCHELL, LLC
CBIZ BENEFITS & INSURANCE SERVICES, INC.
CBIZ BVKT, LLC
Signature Page to
Third Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC
CBIZ RISK & ADVISORY SERVICES, LLC
(FORMERLY CBIZ HARBORVIEW, LLC)
CBIZ INSURANCE SERVICES, INC.
CBIZ KA CONSULTING SERVICES, LLC
CBIZ KESSLER GOVERNMENT RELATIONS, LLC
CBIZ M & S CONSULTING SERVICES, LLC
CBIZ M.T. DONAHOE & ASSOCIATES, LLC
CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.
CBIZ MMP OF TEXAS, LLC
CBIZ NETWORK SOLUTIONS, LLC
CBIZ NETWORK SOLUTIONS CANADA, INC.
CBIZ OPERATIONS, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NAPERVILLE, LLC (FORMERLY CBIZ PHILIP-RAE,
LLC)
CBIZ RETIREMENT CONSULTING, INC.
CBIZ SK&B, LLC
CBIZ SOUTHERN CALIFORNIA, LLC
CBIZ SPECIAL RISK INSURANCE SERVICES, INC.
CBIZ TAX AND ADVISORY OF NEBRASKA INC.
CBIZ TECHNOLOGIES, LLC
CBIZ VALUATION GROUP, LLC
CBIZ VINE STREET HOLDING CORP.
CBIZ WEST, INC.
CBIZ WESTERN KANSAS, INC.
G&C BUSINESS SERVICES, INC.
GOVERNMENT EMPLOYEE BENEFITS CORPORATION OF GEORGIA
CBIZ FLEX, INC. (FORMERLY MHM RESOURCES, INC.)
HAWTHORN FINANCIAL CORPORATION
MHM RETIREMENT PLAN SOLUTIONS, LLC
MEDICAL MANAGEMENT SYSTEMS, INC.
ONECBIZ, INC.
TRIMED INDIANA, LLC

                  By:   /s/ Jerome P. Grisko, Jr.       Name:     Jerome P.
Grisko, Jr.      Title:     Sole Director     

Signature Page to
Third Amendment to
Credit Agreement

 



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A., as Agent    
 
       
By
       
 
 
 
Name:    
 
  Title:    
 
        BANK OF AMERICA, N.A., as a Lender    
 
       
By
       
 
       
 
  Name:    
 
  Title:    
 
        FIFTH THIRD BANK, as a Lender    
 
       
By
       
 
       
 
  Name:    
 
  Title:    
 
        U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
       
By
       
 
       
 
  Name:    
 
  Title:    
 
        HUNTINGTON NATIONAL BANK, as a Lender
 
       
By
       
 
       
 
  Name:    
 
  Title:    
 
        KEYBANK NATIONAL ASSOCIATION, as a Lender
 
       
By
       
 
       
 
  Name:    
 
  Title:    

Signature Page to
Third Amendment to
Credit Agreement

 